DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawing Objections
The drawing objections are withdrawn in light of the amendments to claims.

Claim Objections
The claim objections are withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112
The 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections are withdrawn in light of amendments to the claims.
Claim Status
1. 	This office action is in response to the amendment and comments submitted 9/7/2022.
2.	Claims 1, 4, 9, and 12 have been amended. Support for claims 1 and 12 is found in cancelled claims 2 and 3,  claim 4 to correct dependency, and claim 9  amended for clarity. 
3.	Claims 2, 3, 10, and 11 have been cancelled.
5. 	Claims 1, 4-9, and 12 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US2017/0214026A1), and in view of Kim et al. (US2020/0235436A1 English translation of KR10-1789066B1). 

	As to claim 1, Ueda discloses a flexible battery, comprising: an electrode group including a first electrode and a second electrode; a pair of electrode leads connected to the first electrode and the second electrode, respectively [Abstract]; 
	electrode parallel connection tabs configured to connect the first electrode and the second electrode to identical electrodes, respectively, in the electrode group, to fix one end of the electrode group;
	Ueda does not explicitly teach parallel connection tabs configure to connect the first and second electrodes of identical electrodes. 
	In the same filed of endeavor Kim discloses a flexible battery [Abstract] and further teaches parallel connection tabs among electrode tabs of a composite electrode assembly, [0012]. 
	One of ordinary skill in the art at the time of the invention would understand that a plurality of cells can be connected in series or in parallel, depending on the design choice. If the cells are connected in series: (1) fewer cells could be used to obtain a greater capacity, and (2) internal circulating currents will not occur if one cell stops working. If the cells are connected in parallel: (1) each cell will be exercised less vigorously, which can increase usable capacity, and (2) removal of any single cell will not cause a change in overall voltage.
	Ueda further teaches and a housing that accommodates the electrode group, [Abstract] 
	wherein the electrode leads are connected to the first electrode and the second electrode, respectively, at a first end of the electrode group, (Positive electrode lead connected to the positive electrode and a part of a negative electrode lead connected to the negative electrode [0021] and as illustrated in Fig. 7A below)

    PNG
    media_image1.png
    423
    780
    media_image1.png
    Greyscale

(Ueda, Fig. 7A, annotated)
	the first electrode includes a first current collector and a first active material layer formed on the surface of the first current collector and the second electrode includes a second current collector and a second active material layer formed on the surface of the second current collector, and the first active material layer has a first non­facing portion with respect to the second active material layer at the first end and a second non-facing portion with respect to the second active material layer at a second end opposite to the first end, [Abstract]
	and the shortest length of the first non-facing portion is equal to or greater than the shortest length of the second non-facing portion. (As illustrated in Fig. 2A, 
[Abstract], where LAt<LAn in the horizontal state).

    PNG
    media_image2.png
    483
    587
    media_image2.png
    Greyscale

(Ueda, Fig. 2A, annotated)

	Kim discloses positive electrode plate including a parallel connection tab 212 and an electrode lead connection tab 214 [0049], as shown in Fig. 1 located at the second end,

    PNG
    media_image3.png
    477
    898
    media_image3.png
    Greyscale

(Kim, Fig. 1, annotated)
	which is fixed by the electrode parallel connection tabs. (The composite electrode assembly has a structure in which the electrode plates having the same polarity are electrically connected to each other and physically held by parallel connection tabs 112, 122, 212, and 312, from among the multiple electrode tabs formed on the first electrode assembly 100, [0070])
	A flexible battery for flexible devices, and improve processes for producing an electrode assembly for such flexible batteries [0016]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the parallel tab placement of Kim to improve the manufacturing process.

	As to claim 4, the rejection of claim 1 is incorporated, Kim discloses an electrode lead connection tab to which an electrode lead is connected is formed only on the single electrode or the second electrode assembly among the first electrode assembly, the single electrode, and the second electrode assembly. Or, the electrode lead connection tab is not formed on the first electrode assembly [0022]. 
	A flexible battery for flexible devices, and improve processes for producing an electrode assembly for such flexible batteries [0016].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the parallel tab placement of Kim to improve the manufacturing process.

	As to claim 5, rejection of claim 4 is incorporated, modified Ueda discloses as shown in FIG. 2(b), in the bending state, non-facing portion Pn in first active material layer A1, which is disposed in the upper part of second electrode D2 that is the outer side of the bending, may be smaller as compared with that in the horizontal state [0030].

    PNG
    media_image4.png
    675
    896
    media_image4.png
    Greyscale

(Ueda, Figs. 2(a) and 2(b), annotated)

	As to claim 6, the rejection of claim 5 is incorporated, modified Ueda discloses the first non-facing portion is designed to remain equal to or greater (Preferable that LAn satisfies 2LAt<LAn in a horizontal state, [0037]) than a predetermined threshold value (Minimum value of LAn is 0.1 mm to 3.2mm, [0037]) even if the first non-facing portion shortens in length due to bending of the flexible battery (Even when the flexible battery of this exemplary embodiment is used in a state in which it is bent at an average radius of curvature r satisfying 15 mm r 100 mm, performance deterioration does not easily occur.[0037]. Where satisfying this radius of curvature results in the relationship of 2LAt<Lan and minimum values of LAn.)
	As to claim 7, Ueda discloses the thickness of the first active material layer 
(TD1, 100 µm, [0077]) is greater than that of the second active material layer (TD2, 50 µm, [0080]).

	As to claim 8, Ueda discloses wherein the area of the first active material layer is greater than that of the second active material layer. (Area being defined by length times width it follows that the condition LAt<LAn would provide a larger area with a uniform width as shown in Fig. 2A).

    PNG
    media_image2.png
    483
    587
    media_image2.png
    Greyscale

(Ueda, Fig. 2A, annotated)
	As to claim 9, the rejection of claim 1 is incorporated, Ueda discloses the shortest length of the first non-facing portion is equal to or greater than 0.1mm. (The minimum value of LA.sub.n is 0.1 mm to 3.2 mm…preferable that LA.sub.n satisfies 2LA.sub.t<LA.sub.n in a horizontal state) [0037]. Where solving for the shortest length LA.sub.t yields 1/2LAn or at a minimum 0.05 mm – 1.6 mm. 
	It should be noted in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	As to claim 12, Ueda discloses a method for generating a flexible battery, comprising: forming an electrode group including a first electrode and a second electrode [0064]; connecting a pair of electrode leads to the first electrode [0066] and the second electrode [0069], respectively, at a first end of the electrode group; (Fig. 2A);
	Ueda does not explicitly teach the electrode parallel connection tabs configured to connect the first electrode and the second electrode to identical electrodes, respectively, in the electrode group, to fix one end of the electrode group;
	In the same filed of endeavor Kim discloses a method of manufacturing the electrode assembly for a flexible battery [0016] and further teaches parallel connection tabs among electrode tabs of a composite electrode assembly, [0012]. 
	One of ordinary skill in the art at the time of the invention would understand that a plurality of cells can be connected in series or in parallel, depending on the design choice. If the cells are connected in series: (1) fewer cells could be used to obtain a greater capacity, and (2) internal circulating currents will not occur if one cell stops working. If the cells are connected in parallel: (1) each cell will be exercised less vigorously, which can increase usable capacity, and (2) removal of any single cell will not cause a change in overall voltage.
	Ueda further teaches and a housing that accommodates the electrode group, [Abstract] 
	the first electrode includes a first current collector and a first active material layer formed on the surface of the first current collector and the second electrode includes a second current collector and a second active material layer formed on the surface of the second current collector, and the first active material layer has a first non­facing portion with respect to the second active material layer at the first end and a second non-facing portion with respect to the second active material layer at a second end opposite to the first end, [Abstract].
	the shortest length of the first non-facing portion is equal to or greater than the shortest length of the second non-facing portion. (As illustrated in Fig. 2A, 
[Abstract], where LAt<LAn in the horizontal state).

    PNG
    media_image2.png
    483
    587
    media_image2.png
    Greyscale

(Ueda, Fig. 2A, annotated)
	Kim discloses positive electrode plate including a parallel connection tab 212 and an electrode lead connection tab 214 [0049], as shown in Fig. 1 located at the second end,

    PNG
    media_image3.png
    477
    898
    media_image3.png
    Greyscale

(Kim, Fig. 1, annotated)
	which is fixed by the electrode parallel connection tabs. (The composite electrode assembly has a structure in which the electrode plates having the same polarity are electrically connected to each other and physically held by parallel connection tabs 112, 122, 212, and 312, from among the multiple electrode tabs formed on the first electrode assembly 100, [0070])
	A flexible battery for flexible devices, and improve processes for producing an electrode assembly for such flexible batteries [0016]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda to incorporate the parallel tab placement of Kim to improve the manufacturing process.


Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
	a. 	Applicant argues that the combination of Ueda and Kim would not provide for a flexible battery, “Ueda clearly teaches lead tabs being respectively joined to electrode lead terminals 30 and 40 on one side of electrode 10 in which active materials are not provided. As such, when both sides are fixed, as suggested in the Office Action by modifying the flexible battery of Ueda with the teachings of Kim, by fixing the other end side with electrode tabs, the battery described by Ueda clearly would not be flexible.”
	The office respectfully disagrees as one of ordinary skill in the art would be capable of combining the flexible battery Ueda with the flexible battery Kim to provide a flexible battery with the connection of identical tabs designed to accommodate the required bending radius of curvature as claimed. 
	Furthermore examiner notes the limitation of “flexibility” as cited in the preamble does not provide a degree of flexibility or applied to any particular structure of the claimed battery. Therefore it remains the examiner position that the connection structure of Kim may be provided to the structure of Ueda and still provide a flexible battery under the broadest reasonable interpretation the claims. 
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728